Order filed September 26, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00588-CR
                                  ____________

                        SEANDRIC THOMAS, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1421886

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect Defendant's Exhibit 1, the presentence
investigation report, and Defendant's Exhibit 2, material for the presentence
investigation report.
      The clerk of the 228th District Court is directed to deliver to the Clerk of this
court copies of Defendant's Exhibit 1, the presentence investigation report, and
Defendant's Exhibit 2, material for the presentence investigation report, on or before
October 11, 2017.



                                              PER CURIAM